United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1858
                        ___________________________

                           Berta Alicia Lopez-Morales

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: January 25, 2017
                             Filed: January 30, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Berta Alicia Lopez-Morales, a native and citizen of Guatemala, conceded
removability but petitioned for asylum under 8 U.S.C. § 1158(a)(1), withholding of
removal under 8 U.S.C. § 1231(b)(3)(A), and relief under the Convention Against
Torture (CAT) under 8 C.F.R. § 1208.16(c), claiming that she had suffered past
persecution and had a well-founded fear of future persecution because she witnessed
a gang leader run over two people with a car and reported what she had witnessed to
the police. An immigration judge denied her petition on all three grounds, and the
Board of Immigration Appeals dismissed her appeal. Lopez-Morales now petitions
for review.

       We review for substantial evidence in the record as a whole. Garcia v. Holder,
746 F.3d 869, 872 (8th Cir. 2014). Lopez-Morales alleged that she faced or may face
persecution because of her membership in a particular social group comprised of
witnesses to gang violence who have been targeted because of perceived cooperation
with the police. She failed, however, to present evidence showing her proposed
group is socially distinct or identifiable within Guatemalan society. See Gonzalez
Cano v. Lynch, 809 F.3d 1056, 1058 (8th Cir. 2016) (“For a particular social group
to be cognizable, the group must share a common, immutable characteristic, must be
defined with particularity, and must be socially distinct such that it is identified as a
group by the society of which it is a part.”); see also Ngugi v. Lynch, 826 F.3d 1132,
1138 (8th Cir. 2016) (rejecting a claim that witnesses who testify against gang
members in public proceedings qualify as a protected group absent evidence that the
group is socially recognized in some way).

       Because Lopez-Morales failed to demonstrate eligibility for asylum, her
petition for withholding of removal necessarily fails. See Sow v. Mukasey, 546 F.3d
953, 956 (8th Cir. 2008). Her petition for CAT relief likewise fails because her claim
that she may be tortured upon her removal to Guatemala relies upon the same factual
basis as her claims for asylum and withholding of removal. See Guled v. Mukasey,
515 F.3d 872, 882 (8th Cir. 2008).

      We deny the petition for review.
                     ______________________________




                                          -2-